PER CURIAM.
Maleek Terrell ("Appellant") appeals the decision of the Labor and Industrial Relations Commission ("the Commission") dismissing his claim for unemployment benefits. The Commission affirmed the decision of the Division of Employment Security's Appeals Tribunal dismissing Appellant's appeal for failing to appear. We find the Commission did not err in affirming the Appeals Tribunal's decision.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The decision of the Commission is affirmed under Rule 84.16(b).